Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2008

In Re: Albert Fields
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4070




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Albert Fields " (2008). 2008 Decisions. Paper 1513.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1513


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-4070
                                       ___________

                              IN RE: ALBERT J. FIELDS, JR.,
                                              Appellant

                                             v.

                                    JACK BLEIMAN
                               ________________________

                       Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. Civil No. 06-5451)
                       District Judge: Honorable Noel L. Hillman
                              ________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 13, 2008

               Before: RENDELL, JORDAN and GARTH, Circuit Judges

                                (Filed: February 27, 2008)
                                       ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM

       Albert J. Fields, Jr., filed a voluntary petition for bankruptcy under Chapter 7 of

the Bankruptcy Code. The Bankruptcy Court appointed a trustee, who subsequently filed

a notice of intention to abandon property, namely the debtor’s residence, real property at
105 S. Miller Avenue in Penns Grove, New Jersey, because it was of inconsequential

value to the bankruptcy estate (the $46,000 property was encumbered by liens totaling

almost $37,000). No objections to the notice were filed, and, in due course, on February

16, 2006, the trustee filed a certification of no objection to the abandonment of the

property. Pursuant to the terms of the notice, the abandonment became effective soon

thereafter, on February 20, 2006. The trustee also entered a report of no distribution,

noting that he did not receive any property or pay any money on account of the

bankruptcy estate except exempt property and that he had found no property available for

distribution from the estate. The Bankruptcy Court granted Fields a discharge pursuant to

11 U.S.C. § 727 and decreed that his estate had been fully administered.

        A few months later, Fields filed a motion to reopen the case under 11 U.S.C.

§ 350(b), complaining that one of his creditors violated the automatic stay provisions of

11 U.S.C. § 362(a). He requested that the Bankruptcy Court vacate “any and all post-

petition non-bankruptcy matters between the parities [sic] as a result of the Creditor’s

violation of the Automatic stay.” Fields argued that the creditor who initiated foreclosure

proceedings on his Penns Grove residence on February 27, 2006, violated the automatic

stay.

        The Bankruptcy Court reopened the case but, after a hearing, otherwise denied

Fields’s motion. Fields filed a motion for reconsideration, which the Bankruptcy Court

also denied. Fields appealed to the District Court, and filed an emergency motion for a



                                             2
stay pending appeal. The District Court denied Fields’s motion for a stay and affirmed

the Bankruptcy Court’s judgment. Fields filed a motion for reconsideration, which the

District Court denied. Taking issue with the District Court’s determination that the

automatic stay was not violated, Fields appeals.

         The District Court had jurisdiction to review the Bankruptcy Court’s orders

pursuant to 28 U.S.C. § 158(a), and we have jurisdiction to review the District Court’s

orders under 28 U.S.C. §§ 158(d) & 1291. We exercise the same standard of review as

the District Court, subjecting the Bankruptcy Court’s legal determinations to plenary

review, reviewing its factual findings for clear error, and considering its exercise of

discretion for abuse thereof. See In re United Healthcare Sys., 396 F.3d 247, 249 (3d Cir.

2005).

         In complete agreement with the District Court’s analysis of the Bankruptcy Court’s

decisions, we affirm. To summarize, the bankruptcy trustee abandoned the property

pursuant to 11 U.S.C. § 554 (as Fields does not dispute). When the abandonment became

effective, the real property was no longer property of the bankruptcy estate. See Morlan

v. Universal Guar. Life Ins. Co., 298 F.3d 609, 617 (7th Cir. 2002); Catalano v. Comm’r

of Internal Revenue, 279 F.3d 682, 685 (9th Cir. 2002). Accordingly, the automatic stay

did not apply to actions affecting the Penns Grove property. See 11 U.S.C. § 362(c)(1);

In re Boland, 275 B.R. 675, 678 n.5 (Bankr. D. Conn. 2002). Therefore, Fields’s creditor,

who initiated foreclosure proceedings after the property was abandoned, did not violate



                                              3
the automatic stay. The Bankruptcy Court made no error, so the District Court properly

affirmed the Bankruptcy Court’s decision (and denied Fields’s emergency motion and

motion for reconsideration). We will affirm the District Court’s order.




                                            4